AMERICAN INDEPENDENCE FUNDS TRUST II (the “Trust”) SUPPLEMENT DATED MARCH 2, 2015 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION EACH DATED MARCH 1, 2015 AMERICAN INDEPENDENCE MAR TACTICAL CONSERVATIVE FUND (CUSIP NUMBERS: 026763409, 026763102, 026763201, 026763300) AMERICAN INDEPENDENCE MAR TACTICAL AGGRESSIVE GROWTH FUND (CUSIP NUMBERS: 026763771, 026763813, 026763797, 026763789) Effective immediately, please be advised that shares of the American Independence MAR Tactical Conservative Fund and the MAR Tactical Aggressive Growth Fund are currently not available for sale. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE AMERICAN INDEPENDENCE FUNDS TRUST II (the “Trust”) SUPPLEMENT DATED MARCH 2, 2014 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED MARCH 1, 2015 AMERICAN INDEPENDENCE MAR TACTICAL MODERATE GROWTH FUND (TICKER SYMBOL: MGZCX, MGZRX) AMERICAN INDEPENDENCE MAR TACTICAL GROWTH FUND (TICKER SYMBOL: MGMCX, MGMRX) This supplement to the Prospectus and Statement of Additional Information (“SAI”), each dated March 1, 2015, for the American Independence Funds Trust II, updates certain information in the Prospectus and SAI with respect to the Class C shares and Class R shares of the American Independence MAR Tactical Moderate Growth Fund and the American Independence MAR Tactical Growth Fund (the “Funds”), each a series of the Trust. Effective February 10, 2015, please be advised that American Independence Financial Services, LLC has recommended, and the Board of Trustees of the Funds has approved, the temporary suspension of the offering of Class C shares of the Funds until further notice. Please be advised that the Class R shares for the Funds are currently not available for sale. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE AMERICAN INDEPENDENCE FUNDS TRUST II PROSPECTUS March 1, 2015 Institutional Class Class A Class C Class R (Ticker/CUSIP) (Ticker/CUSIP) (Ticker/CUSIP) (Ticker/CUSIP) American Independence MAR Tactical Conservative Fund N/A N/A N/A N/A American Independence MAR Tactical Moderate Growth Fund MGZIX MGZAX MGZCX MGZRX American Independence MAR Tactical Growth Fund MGMIX MGMAX MGMCX MGMRX American Independence MAR Tactical Aggressive Growth Fund N/A N/A N/A N/A NOT FDIC Insured. May lose value. No bank guarantee. The Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this Prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Inside This Prospectus The Fund Summaries for each Fund include (1) Investment Objectives; (2) Fees and Expenses of the Fund; (3) Principal Investment Strategies, Risks and Performance; (4) Portfolio Management; (5) Purchase and Sale Information; (6) Tax Information and (7) Financial Intermediary Compensation. FUND SUMMARY – AMERICAN INDEPENDENCE MAR TACTICAL CONSERVATIVE FUND 2 FUND SUMMARY – AMERICAN INDEPENDENCE MAR TACTICAL MODERATE GROWTH FUND 9 FUND SUMMARY – AMERICAN INDEPENDENCE MAR TACTICAL GROWTH FUND 18 FUND SUMMARY – AMERICAN INDEPENDENCE MAR
